DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. Pub. No. 20140312000) in view of Luzaich (U.S. Pub. No. 20160214772).
Regarding Claim 1, Xu et al. discloses a system for preserving an oxygen sensitive substance contained in a vessel, the system comprising: a sealing device configured to be removably coupled to the vessel to seal the vessel (Figure 1), the sealing device including -- a first sidewall portion 4 (Figure 1) defining a cavity configured to contain an oxygen scavenging agent therein (Figure 1), a second sidewall portion extending below the cavity (figure 1), and defining an internal channel in fluid communication with the cavity at a top end of the channel (Figure 1), the internal channel being configured to fluidly couple the cavity and a headspace of the vessel when the device is coupled to the vessel (figure 2a), wherein the second sidewall portion is linear (figure 1).  Xu et al. does not disclose a sealing section over-molded 

    PNG
    media_image1.png
    639
    551
    media_image1.png
    Greyscale
 
Regarding Claim 2, Xu et al. discloses the sealing section is frustoconical such that a first end of the sealing section proximate the cavity has a diameter greater than a diameter of the second end of the sealing section (Figure 1).
Regarding Claim 3, Xu et al. discloses the sealing device is configured to form a hermetic seal with the vessel when coupled to the vessel (figure 1).
Regarding Claim 4, Xu et al. discloses a canister containing the oxygen scavenging agent is removably coupleable to the cavity of the sealing device (figure 3).
Regarding Claim 5, Xu et al. discloses a lid coupled to a top end of the cavity 1 (Figure 1).
Regarding Claim 6, Xu et al. discloses the sealing device further comprises a removable seal attached to a bottom end of the internal channel 3 (Figure 1).
Regarding Claim 9, Luzaich discloses the sealing section is formed of silicone rubber, high-density polyethylene, polyethylene terephthalate, polypropylene, natural cork, synthetic cork, or combinations thereof and configured to have one or more external sealing rib features (paragraph 48).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. Pub. No. 20140312000) in view of Luzaich (U.S. Pub. No. 20160214772) as applied above to claim 1, and further in view of Vidal et al. (U.S. Pub. No. 20130118924).
Regarding Claims 7 and 8, Xu et al. and Luzaich teach all the limitations substantially as claimed except for the oxygen scavenging agent is selected from the group consisting of: iron powder with sodium chloride; a ferrous carbonate in conjunction with a metal halide catalyst; ascorbate; sodium hydrogen carbonate; citric .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. Pub. No. 20140312000) in view of Luzaich (U.S. Pub. No. 20160214772) as applied above to claim 1, and further in view of Nakada et al. (U.S. Pub. No. 20060151424).
Regarding Claim 10, Xu et al. and Luzaich teach all the limitations substantially as claimed except for the first and second sidewalls are formed of high density polyethylene (HDPE), ethylene/vinyl alcohol copolymer (EVOH), polypropylene (PP), polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polyamide (PA), acrylonitrile butadiene styrene (ABS), polylactic acid (PLA), glass, metal, metalized film, aluminum foil, oxide coated films, or a combination thereof.  However, Nakada et al. teaches a stopper being formed of polyethylene terephthalate (PET) (paragraph 51).  Therefore, it would have been obvious for one of ordinary skill in the art before the 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733